per CURIAM:
On December 29, 1967, appellant was convicted of a violation of § 6 of the Weapons Law of Puerto Rico — Act No. 17 of January 19, 1951 — 25 L.P.R.A. § 416— misdemeanor. On the same date he was sentenced to serve 6 months in jail.
*278The Weapons Law imposes a. minimum penalty of 6 months and a maximum penalty of two years in jail, for the violation of § 6. See Act No. 61 of June 23, 1969, § 1.
On appeal he assigns, as the sole-error, that he was not. granted a jury trial.
The Constitution of the Commonwealth of Puerto Rico provides in its Art. II, § 11 that “In all prosecutions for a felony the accused shall have the right of trial by an impartial jury composed of twelve residents of the district....”
 Without the disposition of this appeal implying, in any manner whatsoever, that the Court accepts or decides to apply the decisions in Baldwin v. New York, 399 U.S. 66, decided June 22, 1970, and Duncan v. Louisiana, 391 U.S. 145, decided on May 20, 1968, to the nonjury prosecution procedure of the Commonwealth in cases of misdemeanors pursuant to its Constitution and its laws, problem which this Court, as the principal interpreter of said Constitution and laws of the Commonwealth, shall resolve when necessary; taking into advisement the foregoing, and since in this case appellant’s trial, conviction, and judgment occurred on December 29, 1967, the Court does not acknowledge retroactive effect to the decision in Baldwin v. New York, supra, decided on June 22, 1970.1
Without accepting, on disposing of this case, that the decisions in Baldwin v. Neto York and Duncan v. Louisiana apply to the non jury prosecution (non jury trial) of the Commonwealth of Puerto Rico, question which is reserved, the judgment appealed from will be affirmed.
Mr. Justice Rigau and Mr. Justice Ramírez Bages did not participate herein.

 In DeStefano v. Woods, 392 U.S. 631, the Supreme Court of the United States held that the decision in Duncan v. Louisiana, supra did not apply retrospectively to trials held prior to May 20, 1968, date of the Court’s decision.